USCA11 Case: 21-12082      Date Filed: 04/21/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                          No. 21-12082
                    Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
JERMAINE TERRELL HADLEY,
a.k.a.TANK,


                                      Defendant-Appellant.
                   ____________________

          Appeals from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 4:19-cr-00045-MW-MAF-1
                    ____________________
USCA11 Case: 21-12082     Date Filed: 04/21/2022    Page: 2 of 9




2                    Opinion of the Court                21-12082


                  ____________________

                         No. 21-12083
                   Non-Argument Calendar
                  ____________________

UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
JERMAINE TERRELL HADLEY,
a.k.a. TANK,


                                            Defendant-Appellant.


                  ____________________

         Appeals from the United States District Court
             for the Northern District of Florida
          D.C. Docket No. 4:19-cr-00061-MW-MAF-1
                   ____________________

Before NEWSOM, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
USCA11 Case: 21-12082         Date Filed: 04/21/2022     Page: 3 of 9




21-12082                Opinion of the Court                         3

       Jermaine Hadley headed a gang-affiliated drug-trafficking
organization, as well as a large-scale dogfighting ring, in the Florida
panhandle. After he pleaded guilty or no contest to several dozen
offenses, the district court imposed a bottom-of-the-Guidelines
sentence of 360 months. On appeal, Hadley alleges three Sixth
Amendment violations and raises two challenges to his sentence.
Finding no merit to any of them, we affirm.
                                   I
       We review Hadley’s Sixth Amendment claims de novo.
United States v. Smith, 928 F.3d 1215, 1225 (11th Cir. 2019). Hadley
asserts that the district court erred by (1) applying certain Guide-
lines enhancements based on facts found by a preponderance of the
evidence, (2) admitting hearsay at sentencing, and (3) failing to ap-
prise him of the Guidelines enhancements that might apply prior
to accepting his plea. We take those in turn.
                                  A
        Hadley’s first argument is meritless. It’s true that where a
fact is used to “increase the prescribed range of penalties to which
a criminal defendant is exposed,” the Sixth Amendment requires
that fact to be proven beyond a reasonable doubt—and to a jury if
the defendant so chooses. Apprendi v. New Jersey, 530 U.S. 466,
490 (2000) (quotation omitted). But “when a trial judge exercises
his discretion to select a specific sentence within a defined range,
the defendant has no right to a jury determination of the facts that
the judge deems relevant.” United States v. Booker, 543 U.S. 220,
USCA11 Case: 21-12082        Date Filed: 04/21/2022     Page: 4 of 9




4                      Opinion of the Court                21-12082

233 (2005). So long as the trial judge’s findings do not increase the
statutory maximum or minimum, he can “mak[e], under a prepon-
derance-of-the-evidence standard, additional factual findings that
go beyond a defendant’s admissions.” United States v. Smith, 480
F.3d 1277, 1281 (11th Cir. 2007). The district court properly fol-
lowed this rule in finding that various provisions of the Sentencing
Guidelines applied.
                                 B
       Next, Hadley argues that the Sixth Amendment right of con-
frontation applies at sentencing. Therefore, he says, the district
court couldn’t rely on hearsay to support certain Guidelines en-
hancements.
       This argument, too, is foreclosed by binding precedent. In
United States v. Cantellano, we squarely held that “[t]he right to
confrontation is not a sentencing right.” 430 F.3d 1142, 1146 (11th
Cir. 2005) (per curiam). Thus, we said, “a district court may use
reliable hearsay at sentencing” in a non-capital proceeding. Id.
Hadley doesn’t dispute the district court’s finding that the hearsay
used here was reliable.
       Nevertheless, he urges that Cantellano is no longer good law
in light of United States v. Haymond, 139 S. Ct. 2369 (2019). We
disagree. For a Supreme Court decision to overcome our prior-
precedent rule, it must be “squarely on point” and “actually abro-
gate or directly conflict with, as opposed to merely weaken, the
holding of the prior panel.” United States v. Kaley, 579 F.3d 1246,
USCA11 Case: 21-12082         Date Filed: 04/21/2022    Page: 5 of 9




21-12082               Opinion of the Court                         5

1255 (11th Cir. 2009). Haymond doesn’t fit the bill. Indeed, it
wasn’t even a Confrontation Clause case. What’s more, we have
continued to apply Cantellano in the wake of Haymond. See
United States v. Rogers, 989 F.3d 1255, 1263–64 (11th Cir. 2021).
Because there is no exception to our prior-panel-precedent rule
“even if the prior panel completely overlooked a Supreme Court
decision on point,” Rogers binds us in any event. United States v.
Emmanuel, 565 F.3d 1324, 1332 (11th Cir. 2009).
                                  C
       In his final Sixth Amendment challenge, Hadley insists—
with no citation to authority—that the government had to inform
him early on about the Sentencing Guidelines that might apply to
him. He concedes that he didn’t raise this claim before the district
court, so our review is only for plain error. United States v. Dun-
can, 400 F.3d 1297, 1301 (11th Cir. 2005). That means we may re-
verse only if “(1) an error occurred, (2) the error was plain, (3) the
error affected substantial rights, and (4) the error seriously affects
the fairness, integrity or public reputation of judicial proceedings.”
Id. Hadley “has the burden of establishing each of the four require-
ments.” Greer v. United States, 141 S. Ct. 2090, 2097 (2021).
      He fails to show that the asserted error is plain. The Sixth
Amendment doesn’t explicitly require that defendants be informed
of advisory sentencing enhancements that might apply to them,
and Hadley fails to cite any caselaw in support of his argument. See
United States v. Kushmaul, 984 F.3d 1359, 1363 (11th Cir. 2021) (per
curiam) (“When the explicit language of a statute or rule does not
USCA11 Case: 21-12082         Date Filed: 04/21/2022    Page: 6 of 9




6                      Opinion of the Court                 21-12082

specifically resolve an issue, there can be no plain error where there
is no precedent from the Supreme Court or this Court directly re-
solving it.” (quotation omitted)).
                                  II
       Now to the sentencing issues, which we review for abuse of
discretion. United States v. Trailer, 827 F.3d 933, 935 (11th Cir.
2016) (per curiam). Hadley submits that his sentence is procedur-
ally unreasonable because the district court failed to award him a
third point for acceptance of responsibility. Separately, he argues
that his sentence is substantively unreasonable. Neither claim war-
rants reversal.
                                  A
       We’ll begin with the alleged procedural error. At sentenc-
ing, the government explained that it chose not to file a motion for
a third acceptance-of-responsibility point reduction under U.S.S.G.
§ 3E1.1(b) because Hadley had filed “blanket objections . . . . to es-
sentially minimize his role,” some of which were “largely frivo-
lous.” The district court then noted its understanding of § 3E1.1(b)
that the government must file a motion for a defendant to receive
the additional one-level reduction. See U.S.S.G. § 3E1.1(b) (provid-
ing for reduction “upon motion of the government stating that the
defendant has assisted authorities in the investigation or prosecu-
tion of his own misconduct by timely notifying authorities of his
intention to enter a plea of guilty, thereby permitting the govern-
ment to avoid preparing for trial and permitting the government
USCA11 Case: 21-12082         Date Filed: 04/21/2022     Page: 7 of 9




21-12082                Opinion of the Court                         7

and the court to allocate their resources efficiently”). In the court’s
view, it couldn’t “second-guess the government’s decision not to
file a motion unless” it was “completely arbitrary” or made “for an
unlawful reason like race, [or] gender.”
        On appeal, Hadley claims that the only valid reason for the
government to decline to file a motion is that the defendant forced
it to prepare for trial. But we needn’t reach the merits of this argu-
ment. Hadley “induced or invited the ruling he now claims was
error.” United States v. Love, 449 F.3d 1154, 1157 (11th Cir. 2006)
(per curiam). His counsel said that he “agree[d] with [the district
court’s] analysis of the law,” and he represented that he didn’t
know of “a good-faith argument to object to the government’s de-
nial [of] that extra point.” Because he “affirmatively agree[d]” with
the district court, Hadley cannot now “complain on appeal” that
the district court committed reversible error. United States v. Jer-
nigan, 341 F.3d 1273, 1290 (11th Cir. 2003).
        Further, even if we were to review the merits, we’d do so
only for plain error. And Hadley hasn’t shown that any error was
plain. Section 3E1.1(b) “does not explicitly address whether the
Government can properly refuse to file [an acceptance-of-responsi-
bility] motion based on” the reason it offered here—a defendant’s
frivolous objections that attempt to minimize his role in the of-
fense. United States v. Johnson, 980 F.3d 1364, 1385 (11th Cir.
2020). Nor has Hadley identified any “precedent from the Supreme
Court or this Court [that] directly resolves the issue.” Id. (quota-
tion marks omitted).
USCA11 Case: 21-12082         Date Filed: 04/21/2022    Page: 8 of 9




8                      Opinion of the Court                 21-12082

                                  B
        Last up, we address the substantive reasonableness of Had-
ley’s sentence. We will overturn a sentence as substantively unrea-
sonable only if we’re “left with the definite and firm conviction that
the district court committed a clear error of judgment in weighing
the [18 U.S.C.] § 3553(a) factors by arriving at a sentence that lies
outside the range of reasonable sentences dictated by the facts of
the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010)
(en banc) (quotation omitted).
        That’s not the case here. At the outset, we note that Had-
ley’s sentence “is at the very bottom of the advisory Guidelines
range,” and it is also well below the statutory maximum of life in
prison, “two factors which indicate reasonableness.” United States
v. Carpenter, 803 F.3d 1224, 1234 (11th Cir. 2015). In addition,
Hadley’s crimes were very serious. Employing “perhaps the most
conservative” estimate of “weight that [it] could,” the district court
found that Hadley was responsible for distributing approximately
15.5 kilograms of “ice”—i.e., methamphetamine of at least 80% pu-
rity—in rural Florida. See U.S.S.G. § 2D1.1(c), Note (C). The court
then emphasized “the quantity of the drugs, and the scope of th[e]
drug conspiracy, and the pernicious nature of methamphetamine
that is literally destroying rural communities” like the ones Hadley
had exploited. See 18 U.S.C. § 3553(a)(1), (2)(A). The district court
was entitled to weigh these factors heavily, favoring a stiff sen-
tence. See United States v. Dougherty, 754 F.3d 1353, 1361 (11th
Cir. 2014).
USCA11 Case: 21-12082            Date Filed: 04/21/2022       Page: 9 of 9




21-12082                  Opinion of the Court                             9

        Hadley responds only that, in his view, the drug quantity ta-
ble’s ten-to-one ratio between “ice” and methamphetamine mix-
tures of lesser purity is irrational.1 See U.S.S.G. § 2D1.1(c)(1). This
is unavailing. The district court was certainly “empowered” to fac-
tor in this policy consideration, but it was “not compelled to vary
downward” based upon it. United States v. Cubero, 754 F.3d 888,
900 (11th Cir. 2014); see United States v. Williams, 19 F.4th 374,
378 (4th Cir. 2021); United States v. Heim, 941 F.3d 338, 340–41
(8th Cir. 2019). Additionally, the district court wasn’t required to
explicitly rebut Hadley’s policy argument on the record—particu-
larly given that he never raised that argument to the district court.
See United States v. Amedeo, 487 F.3d 823, 833 (11th Cir. 2007).
        In sum, we are satisfied that the district court did what it was
supposed to do. After “fully consider[ing] all the [§ 3553(a)] fac-
tors,” it found that a 360-month sentence was “sufficient, but not
greater than necessary, to comply with the statutorily defined pur-
poses of sentencing.” That was not an abuse of discretion.
                                  * * *
       We AFFIRM.




1 It appears, then, that Hadley’s challenge is only to his 360-month sentence
for the methamphetamine-related counts. He doesn’t argue that either his
240-month sentence for the cocaine-related counts or his 60-month sentence
for the dogfighting counts—both of which are running concurrently with the
methamphetamine counts—is unreasonable.